UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 Commission file number 000-33405 AJS BANCORP, INC. (Exact name of registrant specified in its charter) Federal 36-4485429 (State of incorporation) (IRS Employer Identification No.) 14757 S. Cicero Avenue, Midlothian, Illinois 60445 (Address of Principal Executive Offices) (708) 687-7400 (Issuer's telephone number, including area code) Not Applicable (Former Name, Former Address and Former Fiscal year, if changed since last report) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes o No x On October 21, 2010, the issuer had 2,023,045 shares of common stock issued and outstanding, $0.01 per share par value. AJS BANCORP, INC. Form 10-Q Quarterly Report Index Page PART I - Financial Information Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4T. Controls and Procedures 22 PART II - Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Removed and Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 Index ITEM 1.FINANCIAL STATEMENTS AJS Bancorp, Inc. Consolidated Statements of Financial Condition (in thousands of dollars, except share data) (unaudited) September 30, December31, ASSETS Cash and due from banks (interest-earning:2010 – $13,881; 2009 – $1,963) $ $ Certificates of deposit Trading securities 23 25 Securities available-for-sale Securities held-to-maturity (fair value: September 30, 2010 - $375; December 31, 2009 - $365) Loans, net of allowance of $1,853 at September 30, 2010, $3,035 at December 31, 2009 Other real estate owned Federal Home Loan Bank stock, at cost Premises and equipment Bank-owned life insurance Due from broker - Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Federal Home Loan Bank advances Advance payments by borrowers for taxes and insurance Other liabilities and accrued interest payable Total liabilities Stockholders' equity Preferred stock, $.01 par value, 20,000,000 shares authorized; none issued - - Common stock, $.01 par value, 50,000,000 shares authorized; 2,444,521 shares issued at September 30, 2010 and at December 31, 2009 24 24 Additional paid in capital Treasury stock at cost (421,476 shares at September 30, 2010 and 421,239 at December 31, 2009) ) ) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 Index AJS Bancorp, Inc. Consolidated Statements of Income (in thousands of dollars, except share data) (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest and dividend income Loans $ Securities Interest-earning deposits and other 6 39 23 Federal funds sold - - - 1 Total interest income Interest expense Deposits Federal Home Loan Bank advances and other Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees 99 Rental income 26 25 76 73 Earnings on bank owned life insurance 38 38 Gain on sale of securities available-for-sale Other-than-temporary impairment on Investment (all credit) - ) - ) Other 33 40 Total noninterest income Noninterest expense Compensation and employee benefits Occupancy expense Data processing expense 86 79 Advertising and promotion 72 58 Professional fees 89 75 Postage and supplies 38 35 Bank security 40 39 Federal deposit insurance 85 72 Valuation allowance on other real estate owned 0 0 Expenses on other real estate owned 76 Other 54 Total noninterest expense Income (loss) before income taxes ) Income taxes - 22 - Net income (loss) $ ) $ $ $ Earnings (loss) per share Basic $ ) $ $ $ Diluted ) Weighted average shares - Diluted Comprehensive income (loss) $ ) $ $ $ See notes to consolidated financial statements. 2 Index AJS Bancorp, Inc. Consolidated Statements of Cash Flows (in thousands of dollars) (unaudited) Nine Months Ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Valuation allowance on other real estate owned - Deferred income taxes 95 ) Net amortization of securities 30 75 Earnings on bank owned life insurance ) ) Gain on the sale of available securities for sale ) ) Gain on the sale of other real estate owned ) - Other-than-temporary impairment on investment - Changes in: Fair value of trading securities 2 (7 ) Accrued interest receivable and other assets Accrued interest payable and other liabilities ) Net cash from operating activities ) Cash flows from investing activities Securities available-for-sale Purchases ) ) Sales Maturities and principal payments Securities held-to-maturity Purchases Maturities and principal payments 5 6 Net change in certificates of deposit Net change in loans ) Proceeds from the sale of OREO - Purchase of equipment ) ) Net cash from investing activities Cash from financing activities Net change in deposits ) Net change in advance payments by borrowers for taxes and insurance Net change in Federal Home Loan Bank advances ) ) Dividends paid ) ) Purchase of treasury stock (3
